             Case 1:18-cv-12584-DJC Document 1 Filed 12/17/18 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________________________

TRUSTEES OF THE MASSACHUSETTS LABORERS’
HEALTH AND WELFARE FUND, MASSACHUSETTS
LABORERS’ PENSION FUND, MASSACHUSETTS
LABORERS’ ANNUITY FUND, NEW ENGLAND
LABORERS’ TRAINING TRUST FUND and
MASSACHUSETTS LABORERS’ LEGAL SERVICES FUND, C.A. No.
                  Plaintiffs,

                               vs.

FERREIRA CONSTRUCTION CO., INC. a/k/a FERREIRA
ATLANTIC COASTAL CONSTRUCTION INC.,
                 Defendant.

____________________________________________________


                                     VERIFIED COMPLAINT

                                     NATURE OF ACTION

        1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act (“LMRA”), as amended, 29 U.S.C.

§185, by employee benefit plans to enforce the obligations to make contributions and pay

interest due to the plans under the terms of a collective bargaining agreement and the plans.

                                         JURISDICTION

        2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and concurrent jurisdiction pursuant to §301 of the

LMRA, as amended, 29 U.S.C. §185, without respect to the amount in controversy or the

citizenship of the parties.
             Case 1:18-cv-12584-DJC Document 1 Filed 12/17/18 Page 2 of 6



                                            PARTIES

        3.       The Massachusetts Laborers’ Health and Welfare Fund is an “employee welfare

benefit plan” within the meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health,

dental and prescription benefits and life insurance, accident insurance, and accident and sickness

benefits to participants. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, (“the Fund office”) within this judicial district.

        4.       The Massachusetts Laborers’ Pension Fund is an “employee pension benefit plan”

within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). It provides participants with

a defined pension benefit. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, within this judicial district.

        5.       The Massachusetts Laborers’ Annuity Fund is an “employee pension benefit

plan” within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). This Fund is a defined

contribution fund. The Fund is governed by its Trustees and is administered at 1400 District

Avenue, Burlington, Massachusetts, within this judicial district.

        6.       The New England Laborers’ Training Trust Fund is an “employee welfare benefit

plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). This Fund trains apprentices

and journey workers in the construction industry. The Fund is governed by its Trustees and is

administered at 37 East Street, Hopkinton, Massachusetts, within this judicial district.

        7.       The Massachusetts Laborers’ Legal Services Fund is an “employee welfare

benefit plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The Fund is governed

by its Trustees and is administered at 1400 District Avenue, Burlington, Massachusetts, within

this judicial district.




                                                 2
             Case 1:18-cv-12584-DJC Document 1 Filed 12/17/18 Page 3 of 6



       8        The Health and Welfare, Pension, Annuity, Training and Legal Services Funds

are multi-employer plans within the meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They

are hereinafter collectively referred to as “the Funds.” The Funds are third party beneficiaries of

the collective bargaining agreement between Defendant Ferreira Construction Co., Inc.

(“Ferreira”) and the Massachusetts & Northern New England Laborers’ District Council

(“Union”).

       9.       Defendant Ferreira a/k/a Ferreira Atlantic Coastal Construction Inc. is a New

Jersey Corporation with a principal place of business at 31 Tannery Road, Branchburg, New

Jersey, and is an employer engaged in commerce within the meaning of §3(5) and (12) of

ERISA, 29 U.S.C. §1002(5) and (12) and within the meaning of §301 of the LMRA, 29 U.S.C.

§185. Its Registered Agent is listed as Corporation Service Company at 84 State Street, Boston,

Massachusetts

                            GENERAL ALLEGATIONS OF FACT

       10.      On or about February 2, 2018, Ferreira agreed in writing to be bound to the terms

of the Acceptance of Agreement(s) and Declarations of Trust establishing Plaintiff Funds, to the

terms of collective bargaining agreements requiring contributions to Plaintiff Funds, and to any

successor agreements. A true and accurate copy of Ferreira’s signed Acceptance of

Agreement(s) and Declarations of Trust (“Acceptance of Agreements”) is attached hereto as

Exhibit A.

       11.      Because of the Acceptance of Agreements, Ferreira is party to the Heavy and

Highway Agreement between the Labor Relations Division of the Construction Industries of

Massachusetts, Inc. and the Union (the “CBA”). A copy of the relevant pages of the 2017 - 2022

CBA is attached hereto as Exhibit B.




                                                 3
          Case 1:18-cv-12584-DJC Document 1 Filed 12/17/18 Page 4 of 6



       12.     The CBA requires employers to make contributions to each of the Plaintiff Funds

for each hour worked by covered employees at rates prescribed therein by the 20th of the month

following the month in which the work was performed. See Ex. B, pp. 24-29.

       13.     The CBA also requires employers to remit contributions to the New England

Laborers’ Labor-Management Cooperation Trust, the New England Laborers’ Health and Safety

Fund, the Massachusetts Laborers’ Unified Trust, and the Construction Industries of Mass.

Advancement Fund (collectively the “non-ERISA Funds”) for each hour worked by covered

employees at prescribed rates. Further, it specifies that dues and contributions to the Laborers’

Political League (“LPL”) shall be deducted from the pay of each employee and forwarded to the

Funds. Id. at 29-31, 33, 36-37.

       14.     The Fund office collects the contributions owed to all of the ERISA and non-

ERISA Funds and the dues owed to the Union.

       15.     All employers that are delinquent in the payment of contributions are charged

interest on the delinquency at the rate of 10 percent per annum, liquidated damages in the

amount of 20 percent of the delinquency, and reasonable attorneys’ fees and costs to collect the

delinquency. Id. at 31-33.

       16.     Ferreira underpaid the contributions it submitted with its September 2018 report

and owes the Funds $781.32 to cure the underpayment. Ferreira also submitted its May through

September 2018 reports late and owes the Funds interest on those late payments in the amount of

$4,122.15. These underpayments and interest remain unpaid.

                             COUNT I - VIOLATION OF ERISA -
                              DELINQUENT CONTRIBUTIONS

       17.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 16 above.



                                                 4
            Case 1:18-cv-12584-DJC Document 1 Filed 12/17/18 Page 5 of 6



       18.     The failure of Ferreira to make payment of all contributions owed to Plaintiff

Funds on behalf of all covered employees violates §515 of ERISA, 29 U.S.C. §1145.

       19.     Absent an order from this Court, Ferreira will continue to ignore its obligations to

remit the contributions it owes to the Funds.

       20.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).

      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT -
            DELINQUENT CONTRIBUTIONS, INTEREST, AND DUES

       21.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 20 above.

       22.     The CBA is a contract within the meaning of §301 of the LMRA, 29 U.S.C. §185.

       23.     The failure of Ferreira to pay the underpaid contributions it owes for September

2018 and the interest it owes for May through September 2018 violates the terms of the CBA.

       WHEREFORE, Plaintiffs request this Court grant the following relief:

       a.      Order the attachment of the machinery, inventory, bank accounts and accounts

receivable of Ferreira;

       b.      Enter a preliminary and permanent injunction enjoining DeFelice from refusing or

failing to pay the contributions and interest owed to the Funds;

       c.      Enter judgment in favor of the Funds on Count I in the amount of all contributions

owed for September 2018, plus any additional amounts determined by the Court to be owed the

Funds or which may become due during the pendency of this action, together with interest on the

unpaid contributions at 10 percent per annum, liquidated damages in an amount equal to 20




                                                 5
Case 1:18-cv-12584-DJC Document 1 Filed 12/17/18 Page 6 of 6
